Exhibit 10.2

 

PINNACLE GAS RESOURCES, INC. SECOND AMENDED AND RESTATED STOCK INCENTIVE PLAN

 

FORM OF STOCK APPRECIATION RIGHTS AWARD AGREEMENT

 

This Stock Appreciation Rights Award Agreement (this “Agreement”) is made and
entered into effective as of the          day of
                                  , 2009 (“Grant Date”), by and between Pinnacle
Gas Resources, Inc., a Delaware corporation (the “Company”) and
                          , an individual resident of the State of
                     (“Participant”).

 

RECITALS:

 

WHEREAS, Participant is [an employee] [a director] of the Company and the
Company desires to grant to Participant stock appreciation rights under and
pursuant to the Pinnacle Gas Resources, Inc. Second Amended and Restated Stock
Incentive Plan (the “Plan”); and

 

WHEREAS, Participant and the Company now desire to set forth their mutual
understanding and agreement with respect to the matters set forth herein;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth in this Agreement, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

Participant:

 

 

Social Security Number:

 

 

Address:

 

 

 

Total Stock Appreciation Rights:

 

 

 


1.             GRANT OF SAR.  TO CARRY OUT THE PURPOSES OF THE PLAN AND IN
CONSIDERATION OF THE MUTUAL AGREEMENTS AND OTHER MATTERS SET FORTH HEREIN AND IN
THE PLAN, THE COMPANY HEREBY GRANTS TO PARTICIPANT                  (    ) STOCK
APPRECIATION RIGHTS (“SARS”) EFFECTIVE AS OF THE GRANT DATE ON THE TERMS AND
CONDITIONS SET FORTH HEREIN AND IN THE PLAN.  THE PLAN AND THIS AGREEMENT SHALL
BE ADMINISTERED BY THE COMMITTEE.  A SAR CONFERS ON THE PARTICIPANT A RIGHT TO
RECEIVE, UPON EXERCISE, HEREOF, THE EXCESS OF (A) THE FAIR MARKET VALUE OF A
SHARE OF COMMON STOCK ON THE DATE OF EXERCISE OVER (B) $1.00.  SUCH EXCESS SHALL
BE PAID CASH OR COMMON STOCK OR IN A COMBINATION THEREOF TO THE PARTICIPANT (AT
THE SOLE DISCRETION OF THE COMMITTEE).


 


2.             TERM.  UNLESS SOONER TERMINATED AS PROVIDED UNDER THE TERMS OF
THE PLAN, THE SARS SHALL EXPIRE IF NOT EXERCISED WITHIN SEVEN (7) YEARS FROM THE
GRANT DATE.


 


3.             EXERCISE OF SARS.  THE SARS SHALL BE EXERCISABLE AS THEY VEST IN
THE MANNER DESCRIBED BELOW:


 

[insert vesting schedule]

 

provided, however, that the Participant is still employed by the Company on such
vesting dates.  If the Participant ceases to be employed by the Company for any
other reason at any time prior to the lapse

 

--------------------------------------------------------------------------------


 

of restrictions, the unvested SARs shall automatically be forfeited upon such
cessation of employment.  Notwithstanding the foregoing, however, all SARs not
then vested shall vest immediately if Participant’s employment with the Company
terminates due to Participant’s Disability or death.  In the event of a Change
of Control prior to vesting, the Committee may, in its sole discretion,
accelerate vesting.

 


4.             WITHHOLDING OF TAXES.  THE COMPANY SHALL HAVE THE RIGHT TO
WITHHOLD FROM ANY CASH OR COMMON STOCK REMUNERATION PAYABLE PURSUANT TO THE
PARTICIPANT’S EXERCISE OF THE SARS AN AMOUNT SUFFICIENT TO SATISFY ALL FEDERAL,
STATE AND LOCAL TAX WITHHOLDING REQUIREMENTS RELATING THERETO, AND NO PAYMENTS
SHALL BE MADE UNTIL THE COMMITTEE DETERMINES APPROPRIATE STEPS HAVE BEEN TAKEN
TO EFFECT SUCH WITHHOLDING.


 


5.             NONTRANSFERABILITY.  THIS AWARD IS NOT TRANSFERABLE.


 


6.             NATURE OF EMPLOYMENT.  PARTICIPANT UNDERSTANDS AND AGREES THAT
NOTHING IN THIS AGREEMENT IS INTENDED TO OR SHALL BE INTERPRETED AS CREATING
EMPLOYMENT FOR A SPECIFIED PERIOD OF TIME.  NO ACT, STATEMENT OR CONDUCT, OF ANY
NATURE WHATSOEVER, OF ANY REPRESENTATIVE OF THE COMPANY SHALL ALTER THE NATURE
OF PARTICIPANT’S EMPLOYMENT, UNLESS IT IS IN WRITING AND SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY.


 


7.             SEVERABILITY.   IF FULFILLMENT OF ANY PROVISION OF THIS
AGREEMENT, AT THE TIME SUCH FULFILLMENT SHALL BE DUE, SHALL TRANSCEND THE LIMIT
OF VALIDITY PRESCRIBED BY LAW, THEN THE OBLIGATION TO BE FULFILLED SHALL BE
REDUCED TO THE LIMIT OF SUCH VALIDITY; AND IF ANY CLAUSE OR PROVISION CONTAINED
IN THIS AGREEMENT OPERATES OR WOULD OPERATE TO INVALIDATE THIS AGREEMENT, IN
WHOLE OR IN PART, THEN SUCH CLAUSE OR PROVISION ONLY SHALL BE HELD INEFFECTIVE,
AS THOUGH NOT HEREIN CONTAINED, AND THE REMAINDER OF THIS AGREEMENT SHALL REMAIN
OPERATIVE AND IN FULL FORCE AND EFFECT.


 


8.             CERTAIN RESTRICTIONS.   BY EXECUTING THIS AGREEMENT, PARTICIPANT
ACKNOWLEDGES THAT PARTICIPANT WILL ENTER INTO SUCH WRITTEN REPRESENTATIONS,
WARRANTIES AND AGREEMENTS AND EXECUTE SUCH DOCUMENTS AS THE COMPANY MAY
REASONABLY REQUEST IN ORDER TO COMPLY WITH THIS AGREEMENT,  THE SECURITIES LAWS
OR ANY OTHER APPLICABLE LAWS, RULES OR REGULATIONS, OR THE TERMS OF THE PLAN.


 


9.             AMENDMENT AND TERMINATION.  EXCEPT AS OTHERWISE PROVIDED IN THE
PLAN OR THIS AGREEMENT, NO AMENDMENT OR TERMINATION OF THIS AGREEMENT SHALL BE
MADE BY THE COMPANY THAT WOULD ADVERSELY AFFECT THE RIGHTS OF THE PARTICIPANT
WITHOUT THE WRITTEN CONSENT OF THE PARTICIPANT.


 


10.           NO GUARANTEE OF TAX CONSEQUENCES.   THE COMPANY MAKES NO
COMMITMENT OR GUARANTEE TO PARTICIPANT THAT ANY FEDERAL OR STATE TAX TREATMENT
WILL APPLY OR BE AVAILABLE TO ANY PERSON ELIGIBLE FOR BENEFITS UNDER THIS
AGREEMENT.


 


11.           BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF ANY SUCCESSORS TO THE COMPANY AND ALL PERSONS LAWFULLY CLAIMING
UNDER PARTICIPANT.


 


12.           PLAN.  THE TERMS AND PROVISIONS OF THE PLAN ARE INCORPORATED
HEREIN BY REFERENCE, AND PARTICIPANT HEREBY ACKNOWLEDGES RECEIVING A COPY OF THE
PLAN.  IN THE EVENT OF A CONFLICT OR INCONSISTENCY BETWEEN THE TERMS AND
PROVISIONS OF THE PLAN (OTHER THAN SUCH TERMS AND PROVISIONS THAT ARE
DISCRETIONARY) AND THE PROVISIONS OF THIS AGREEMENT, THE PLAN SHALL GOVERN AND
CONTROL.


 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto duly authorized, and Participant has executed this
Agreement, all as of the day and year first above written.

 

PINNACLE GAS RESOURCES, INC.

 

 

By:

 

 

Date:

 

Name:

 

 

 

Title:

 

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

 

 

 

 

 

Date:

 

 

3

--------------------------------------------------------------------------------